DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3-5, 8, 10, and 12-17 are pending, claims 2, 6-7, 9, and 11 are cancelled, claims 14-15 are withdrawn, and claims 1, 3-5, 8, 10, 12-13, and 16-17 are currently under consideration for patentability under 37 CFR 1.104. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “expansion of the radially expandable flexible members causes decrease in volume of at least one of the outflow channels” (in claim 16) and “the plurality of outflow channels include a rigid rib disposed on one of the plurality of radially expandable flexible members” (in claim 17) 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 16-17 are objected to because of the following informalities: 
In claim 16, change “decrease” to “a decrease”.  
In claim 17, change “members,” to “members.” (change the comma to a period). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 16, the limitation “expansion of the radially expandable flexible members causes decrease in a volume of at least one of the plurality of outflow channels” fails to comply with the written description requirement. The specification discloses the outflow channels 244 are defined by a plurality of ribs 142 that are rigid (see [0034]). Additionally, the specification does not disclose the volume of the outflow channels can be decreased. Although the specification discloses outflow channels 246 (see [0034] and elected species of figure 4), it is unclear how 246 can 1) be considered outflow channels and 2) decrease in volume. 
Regarding claim 17, the limitation “the plurality of outflow channels include a rigid rib disposed on one of the plurality of radially expandable flexible members” fails to comply with the written description requirement. The specification discloses the plurality of ribs 142 define a plurality of outflow channels 244 (see [0034]). The specification does not disclose “a rigid rib disposed on one of the plurality of radially expandable flexible members”. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8, 10, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverstein (US 5,025,778).
Regarding claim 1, Silverstein discloses a sheath (best seen with 52, figure 4b) capable of receiving an insertion tube (34, figure 4b) of an endoscope (see figure 1) comprising: a sheath body (best seen with 52, figure 4b); an inflow port (waterjet or air jet is coupled to the proximal end 56, see figure 1; Col. 6, lines 61-62) at a proximal end of the sheath body (56, figure 1); an outflow port (suction through tubing 78; Col. 7, lines 23-24 | the examiner interpreted the outflow port to also be coupled to the proximal end for suctioning) at the proximal end of the sheath body; a region including a plurality of outflow channels (various wash catheters…suction tubes 146…or the like, may pass an outer surface of the sheath body (best seen with 55 in figure 5b, which shows the channels to be on attached on the outer surface of the sheath body | variable number of lumens…Col. 5, lines 45-47) at a plurality of anchor points (see 52 and 55, figure 5b) along the length of the sheath body (best seen with figure 16), the plurality of radially expandable flexible members being configured to expand outwardly from the outer surface of the sheath (see figures 5b and 6) during active fluid inflow from the inflow port to a distal end of the sheath (the fluid pressure expands the channel 55; Col. 6, lines 63-64), where fluid flows out of the distal end and into the anatomical region of interest (provide the desired amount of fluid to the distal end; Col. 6, lines 65-66), wherein the plurality of radially expandable flexible members are spaced apart along the sheath body (see figures 6 and 13) to define (i) at least a portion of the outflow channels (suction tubes 146…, may pass through the potential channels independent of each other and at desired locations; Col. 9, lines 32-38 | the examiner interpreted at least a portion of the channels 55 can be outflow  and (ii) one or more isolated spaces that extend between adjacent radially expandable flexible members (see how 55 expands in figure 13) when the plurality of radially expandable flexible members are inflated within a body passage and through which the fluid flows when it is supplied to the inflow port, wherein the one or more isolated spaces are separate from and at least partially surrounded by at least one of the plurality of outflow channels (best seen with figure 13 | some of 55 are considered to be radially expandable flexible members, some of 55 are considered to be outflow channels | the examiner interpreted “partially surrounded” to mean the outflow channels can be located around/left and right of the one or more isolated spaces).  
Regarding claim 3, Silverstein further discloses the plurality of outflow channels includes rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) that are attached to the sheath body at a plurality of anchor points (see 52 and 55, figure 5b | see 34 and 55, figure 13).  
Regarding claim 4, Silverstein further discloses the plurality of outflow channels includes rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) that are attached to the plurality of radially expandable flexible members at a plurality of anchor points (see 52 and 55, figure 5b | see 34 and 55, figure 13 | the number of tubings/channels can be variable; Col. 12, lines 66-67).  
Regarding claim 5, Silverstein further discloses the plurality of outflow channels includes rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) that are spaced apart to define additional isolated spaces that extend along the length of the sheath body (the number of tubings/channels can be variable; Col. 12, lines 66-
Regarding claim 8, Silverstein further discloses the active fluid inflow provides irrigation fluid to a body region (provide the desired amount of fluid to the distal end; Col. 6,lines 65-66).  
Regarding claim 10, Silverstein further discloses the plurality of outflow channels include rigid channels (see 78, figure 12 | suction…from the body; Col. 7, lines 21-24) having ribs (the outflow channels can have a wire-reinforced tube 78; Col. 7, lines 21-24; see figure 12) that are spaced apart to define the one or more isolated spaces (the number of tubings/channels can be variable; Col. 12, lines 66-67 | there can be channels that are an isolated space, between the outflow channels) between adjacent ribs that extend along the length of the sheath body.  
Regarding claim 12, Silverstein further discloses one or more sensors (77, figure 1) located at the distal end of the sheath body.  
Regarding claim 13, Silverstein further discloses the one or more sensors measures at least one of pressure (tension sensors 77 indicate to the physician that the body cavity wall is under significant stress; Col. 8, lines 20-22), temperature, and fluid flow rate.  
Regarding claim 17, Silverstein further discloses the plurality of outflow channels include a rigid rib (rigid rod 68…a wire-reinforced tube 78; Col. 6, lines 30-47 | see figures 10-12) disposed on one of the plurality of radially expandable flexible members (various devices and methods for expanding the tubing 54 to provide the channel 55; Col. 6, lines 30-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saab (US 2002/0045852), in view of Silverstein (US 5,025,778).
Regarding claim 1, Saab discloses a sheath (figure 10) capable of receiving an insertion tube (see 112, figure 10; a hollow tube, or a diagnostic or therapeutic instrument, or a combination of one or more [0066]) of an endoscope (see figure 1) comprising: a sheath body (hollow tube 112 [0066] and 102, figure 10); an inflow port (best seen with fluid inlet means 83, figure 9) at a proximal end of the sheath body (figure 9); an outflow port (best seen with fluid outlet port 89, figure 9) at the proximal end of the sheath body; a region (see figure 10) including a plurality of outflow channels an outer surface of the sheath body at a plurality of anchor points (hollow tube 112 [0066] | see figure 10 | occupy a discrete, predetermined portion [0068]) along the length of the sheath body, the plurality of radially expandable flexible members being configured to expand outwardly from the outer surface of the sheath during active fluid inflow (selective inflating…sleeves 104 and 1069 [0067]) from the inflow port to a distal end of the sheath (run the entire working length [0068]), wherein the plurality of radially expandable flexible members are spaced apart along the sheath body (see figure 10) to define (i) at least a portion of the outflow channels (see 114, figure 10) and (ii) one or more isolated spaces that extend between adjacent radially expandable flexible members (see figure 10) when the plurality of radially expandable flexible members are inflated within a body passage and through which the fluid flows when it is supplied to the inflow port (inlet lumens 108 and 110 [0067]), wherein the one or more isolated spaces are separate from and at least partially surrounded by at least one of the plurality of outflow channels (see 108, 110, and 114, figure 10 | selectively inflate…[0067]). Saab is silent regarding the plurality of outflow channels to remove debris from an anatomical region of interest; where fluid flows out of the distal end and into the anatomical region of interest.
Silverstein teaches an endoscope (30, figure 1) with a sheath (52, figures 1 and 22). The sheath has multiple channels (see A-D, figures 22) that are open at the distal 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the distal end of the outflow channels and radially expandable flexible members to be open as taught by Silverstein. Doing so would provide additional functions for the endoscope, like providing a wash jet/air insufflation or suction (Col. 8, lines 55-58; Silverstein). The modified sheath would have the plurality of outflow channels to remove debris from an anatomical region of interest (suction channel; Col. 8, lines 55-58; Silverstein); where fluid flows out of the distal end and into the anatomical region of interest (wash jet; Col. 8, lines 55-58; Silverstein).
Regarding claim 16, Saab further discloses expansion of the radially expandable flexible members causes decrease in a volume of at least one of the plurality of outflow channels (lumen 114 is created by the fluid inflation of sleeves 104 and 106 [0066]; figure 10 of Saab | expansion of the flexible members would thus decrease the volume of the outflow channels).  

Note to Applicant
The Examiner suggests amending the claims to incorporate language regarding how the plurality of outflow channels (244, figure 4) are attached to the outer surface of the radially expandable flexible members (228, figure 4). This type of amendment would narrow the scope of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 23, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795